      6:19-cv-00076-SPS Document 2 Filed in ED/OK on 03/05/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA


 1. HANS HALBERSTADT                                    Case No.   19-CV-76-SPS
              Plaintiff,
 v.

 1. CAREER CONFIDENTIAL, LLC
 2. PEGGY IRENE MCKEE

                     Defendants.


                                           COMPLAINT

                                             Jurisdiction

                                                   1.

    This Court has jurisdiction under 17 U.S.C. §§ 101 et seq. and 28 U.S.C. §§ 1331 and 1338.

                                                Venue

                                                   2.

    Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 because the

Defendants’ business is based in this district, Defendants actively market their services within the

district, and injury has occurred within the district.

                                                Parties

                                                   3.

    Plaintiff Hans Halberstadt (“Halberstadt”), an individual, is a photographer who owns

copyrights to various images.

                                                   4.

    Defendant Career Confidential, LLC (“Career Confidential”) is a limited liability company




COMPLAINT—1
      6:19-cv-00076-SPS Document 2 Filed in ED/OK on 03/05/19 Page 2 of 5



formed under the laws of the State of Texas with its principal place of business in Okfuskee

County, Oklahoma.

                                                5.

    Defendant Peggy Irene McKee (“McKee”) is an individual who resides in Okfuskee County,

Oklahoma.

                                          Background

                                                6.

    Halberstadt is a professional photographer based in San Jose, California who specializes in

the photography of military and law enforcement images. Over the years, he has created at great

expense a substantial library of images and earns his living by licensing the images for

commercial and editorial use. Halberstadt is also a disabled veteran whose disability was

incurred while serving his country as a helicopter door gunner during the Vietnam Conflict.

                                                7.

    Career Confidential solicits payment from persons seeking advice on how to find

employment and operates a website to advertise its services. The company claims to offer

products and services to job seekers in 90 different countries and boasts of having more than

23,000 lifetime clients. The website makes commercial use of images of the type that Halberstadt

licenses for a fee.

                                                8.

    McKee is a founding member of Career Confidential and holds herself out as its “CEO.”

McKee is involved in the day-to-day operations of Career Confidential, which charges job

seekers $400 per hour for the services of McKee.

                                                9.

    Career Confidential targets, among other demographic groups, members and former members

COMPLAINT—2
      6:19-cv-00076-SPS Document 2 Filed in ED/OK on 03/05/19 Page 3 of 5



of the armed forces who desire to transition to civilian employment. McKee encourages such

service members to utilize her services.

                                               10.

   In 2014, Halberstadt created two images in his studio using a paid model who was wearing

clothing provided by Halberstadt. The model is standing in front of a neutral background so that

the images may be readily combined digitally to form a composite image. One of the images

depicts a man in a US Navy uniform and the other depicts the same man in a business suit. Both

images were registered with the United States Copyright Office on January 16, 2015, which

issued Mr. Halberstadt registration certificate no. Vau-1-242-025. The two images were

combined digitally to produce a composite image showing the man transitioning from dressed in

uniform to dressed in business attire. The images are presented below.




                                               11.

   At some time after the date of registration of the images described in paragraph 10, Career

Confidential posted the composite image on the home page of it its website, adjacent to text

directed at getting persons leaving military service to download one of Career Confidential’s

products.

                                               12.

   Despite using the composite image on the home page of its website for the purpose of

marketing its services, Career Confidential neither obtained permission from Halberstadt nor

compensated him for the use of the composite image.

COMPLAINT—3
      6:19-cv-00076-SPS Document 2 Filed in ED/OK on 03/05/19 Page 4 of 5



                                               13.

   McKee had the right and ability to control and supervise the infringing use of the image on

the home page of the Career Confidential website. As a founding member and “CEO” of the

company, she received a direct financial benefit from the infringement of the image.

                                     First Claim for Relief

                                   (Copyright Infringement)

                                               14.

   Plaintiff incorporates by reference all the allegations of paragraphs 1 through 13.

                                               15.

   In July 2018, Halberstadt discovered that Career Confidential was making an unauthorized

use of the composite image on the home page of the Career Confidential website.

                                               16.

   Halberstadt has complied in all respects with 17 U.S.C. §§ 101 et seq., and secured the

exclusive rights and privileges in and to the copyrights of the above-referenced works. He has

described in paragraph 10.

                                               17.

   Defendants’ conduct has violated the exclusive rights belonging to Halberstadt including

without limitation his rights under 17 U.S.C. § 106.

                                               18.

   Based on information and belief, Halberstadt alleges that, as a direct and proximate result of

their wrongful conduct, Defendants have realized profits from the use of the composite image.

Accordingly, Plaintiff seeks an award of damages, costs, and attorney fees pursuant to 17 U.S.C.

§§ 504 and 505.

                                               19.

COMPLAINT—4
      6:19-cv-00076-SPS Document 2 Filed in ED/OK on 03/05/19 Page 5 of 5



   Defendants have willfully engaged in the acts complained of in conscious disregard of the

rights of Halberstadt. He is therefore entitled to the maximum statutory damages allowable.

                                        Relief Requested

   THEREFORE, Plaintiff prays for judgment against Defendants as follows:

A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights pursuant to 17

U.S.C. §501;

B. Ordering Defendants to account to Plaintiff for all gains, profits, and advantages derived by

Defendants by their infringement of Plaintiff’s copyrights or such damages as are proper;

C. Awarding Plaintiff’s actual or statutory damages for Defendants’ copyright infringement

pursuant to 17 U.S.C. § 505;

D. That Defendants pay to Plaintiff the costs of this action and reasonable attorney’s fees to be

allowed to the plaintiff by the Court; and

E. Awarding Plaintiff such other and further relief as is just and proper.

DATED: March 5, 2019


                                                  /s/Sherry Erb
                                                  Sherry Erb, OBA No. 33385
                                                  ERB LAW, PLLC
                                                  530 Court Street
                                                  Muskogee, OK 74401
                                                  918-910-5183
                                                  sherry@erblawok.com

                                                  Attorney for Plaintiff

                      CERTIFICATE OF ECF FILING AND SERVICE
On March 5, 2009, I caused to be filed electronically the foregoing document to the Clerk of the
Court using the ECF System.

/s/ Sherry Erb




COMPLAINT—5
